ORDER OF SUSPENSION
A certified copy of the Judgment of the United States District Court finding Colin A. Bailey guilty of willful failure to file income tax returns in violation of Title 26 USC Section 7203, as charged in Count II of the Information, was filed in the Supreme Court by counsel for the Disciplinary Board pursuant to Rule 13, NDRDP. The Court requested a response from Mr. Bailey. A letter of response was filed by Mr. Bailey on March 24, 1987.
IT IS ORDERED, that Colin A. Bailey be SUSPENDED from the practice of law effective May 15, 1987, pending a report to be rendered by the Disciplinary Board no later than June 1, 1987.
IT IS FURTHER ORDERED, that Mr. Bailey comply with the provisions of Rule 14, NDRDP.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
H.F. GIERKE III, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice